IN THE SUPREME COURT OF THE STATE OF DELAWARE

 QUENTIN A. WILKERSON,                    §
                                          §
       Defendant Below,                   §   No. 264, 2018
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1306023969 (S)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: August 1, 2018
                          Decided:   September 17, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal on appeal, we conclude that the Superior Court’s

letter decision denying the appellant’s motion for modification of sentence should

be affirmed. Although the appellant’s motion indicated that he went through

Probation and Parole and his treatment provider in preparing the motion, there was

no sign that Probation and Parole or his treatment provider supported the motion.

As to the appellant’s reliance on the results of a recent polygraph test to support his

position, that test occurred after the Superior Court denied the motion. The Superior
Court did not have the opportunity to consider those results and we will not consider

them for the first time on appeal.1

          NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.


                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice




1
    Supr. Ct. R. 8.
                                         2